DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 3/17/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 5-17, 23-28, and 31-32 stand rejected. Claims 2-4, 18-22, 29-30, and 33-34 are previously cancelled. Claim 11 is newly cancelled. Claims 1, 5-10, 12-17, 23-28, and 31-32 are pending.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Applicant argues on Pg5Pr2 that “The prior art does not teach any correlation between settling properties and average particle size…to keep an average particle size of the particles in the solid matter below 500 μm, to maintain the settling velocity of the solid matter below 750 NTU/s; and to maintain the settled turbidity of the sample below a predefined value." and on Pg6Pr3-4 “the present invention is more informative concerning the quality of the aqueous stream representing the state of the process, as the present invention allows taking into account important factors affecting the settling behavior, such as particle shape and density. According to the claimed invention, it is possible to avoid overdosing or inadequate dosing of modifying agents in a more efficient manner,”. And further on Pg7Pr2 “The inventive method is significantly more informative concerning the quality of an aqueous stream in a pulping process or paper or board manufacturing process or other industrial process than is conventional particle size measurements (which often exclude important factors affecting settling behavior, such as, for instance, particle shape and density).”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies 
(i.e., “correlation between settling properties and average particle size…to keep an average particle size of the particles in the solid matter below 500 μm, to maintain the settling velocity of the solid matter below 750 NTU/s; and to maintain the settled turbidity of the sample below a predefined value.") and 
(“the present invention is more informative concerning the quality of the aqueous stream representing the state of the process, as the present invention allows taking into account important factors affecting the settling behavior, such as particle shape and density. According to the claimed invention, it is possible to avoid overdosing or inadequate dosing of modifying agents in a more efficient manner”) and 
(“The inventive method is significantly more informative concerning the quality of an aqueous stream in a pulping process or paper or board manufacturing process or other industrial process than is conventional particle size measurements (which often exclude important factors affecting settling behavior, such as, for instance, particle shape and density).”) 
(are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg6Pr3-4 “by measuring both the settling velocity and the settled turbidity” The Examiner notes that the argued subject matter has been rejected as failing to be supported by the original disclosure.

Applicant further argues on Pg5Pr2 that “Field does not teach using the settling velocity or settling speed.” The Examiner respectfully disagrees. As mentioned below in the 102 rejection below, Field Fig. 2-3 clearly indicates measuring the turbidity of the sample against time. This gives the turbidity measurement against a time which indicates the speed of the turbidity (i.e. the rate at which the sample is settling), as . 

Applicant’s arguments, see Arguments/Remarks, filed 3/17/2021, with respect to 112b/claim interpreation have been fully considered and are persuasive.  The previous 112b/claim interpretation of claims 1, 5-17, 23-28, and 31-32, has been withdrawn. 

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to sufficiently disclose the claimed limitation of, “wherein both the electromagnetic radiation-based detector and the settling vessel are dedicated components of a system for the manufacturing process”.
Applicant’s original disclosure is objected to for further failing to sufficiently disclose the claimed “based on the settling velocity of the solid matter in the sample and the settled turbidity…” Applicant’s original disclosure does not provide any description where the settling velocity AND the settled turbidity are both required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 12-17, 23-28, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 4-6 recites “wherein both the electromagnetic radiation-based detector and the settling vessel are dedicated components of a system for the manufacturing process”. However, Applicant’s original disclosure does not clearly recite or indicate an electromagnetic radiation-based detector and the settling vessel as being dedicated components of a system for the manufacturing process.
Claim 1 line 30-31 recites “based on the settling velocity of the solid matter in the sample and the settled turbidity…” and line 39, “wherein the settling velocity and the settled turbidity are measured.” However, the previous limitations in lines 18-19 recites “determining during a first settling period the settling velocity of said solid matter (i) by measuring the solid matter content or turbidity of the sample or the amount of suspended solids consistency…180 seconds of settling or (ii) by measuring an average settling velocity…” Lines 30-31 indicates that the settling velocity and the settled turbidity is requited, however lines 18-19 clearly indicates that the settling velocity is determined by the solid matter content or turbidity of the sample or amount of suspended solids or an average settling velocity. Applicant’s original disclosure does not provide any description where the settling velocity AND the settled turbidity are both required. 
Claim 28 lines 13-18 recites “the electromagnetic radiation-based detector measures the settling velocity of said solid matter by measuring the solid matter content or turbidity of the sample or the amount of suspended solids or consistency of the sample locally in the settling vessel as a function of time during a first settling period, and after a second settling period, when the sample has been allowed to further settle in the settling vessel, the settled turbidity of the sample;” Similar to claim 1 line 30-31 above, Applicant’s original disclosure does not provide any description where the settling velocity AND the settled turbidity are both required.
Dependent claims are rejected for their dependency on rejected independent claims.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 12-17, 23-28, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "sufficient" in claim 1 line 31 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 recites “the sample has a turbidity less than 50 % higher than the turbidity at the end of said settling cycle”. It is unclear what this claim is trying to convey. Clarification on what Applicant is intending to claim is required.
Dependent claims are rejected for their dependency on rejected independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5-6, 8-10, 12-17, 24, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Field (US5,620,609).
Applicant’s claims are directed toward a method.
Regarding claims 1, 5-6, 8-10, 12-17, 24, and 32; Field discloses a method for monitoring settling properties of an aqueous stream online in a pulp, paper or board manufacturing process (See Field C1L443-46; industrial processes where suspension is dewatered such as papermaking thinstocks and thickstocks, and inorganic suspensions), comprising: 
A) providing an electromagnetic radiation-based detector and a settling vessel (See Field Fig. 1, C7L61-C8L3; lamp assembly 14 contains lamp 15 that shines a ray of light 17. Visible light is part of the electromagnetic spectrum that emits waves of the electromagnetic field. See Field C5L16-2, C7L35-60; collection cylinder 6 fills the body with a suspension, stopping the filling (i.e. batches) and thereby establishing quiescent conditions), wherein both the electromagnetic radiation-based detector and the settling vessel are dedicated components of a system for the manufacturing process (See Field Fig. 1, C7L61-C8L3; lamp assembly 14 that emits the ray of light 17 and is further detected by photocell 21 is located in the protective housing 22);
B) providing a first aqueous stream from said manufacturing process, wherein the aqueous stream contains solid matter comprising particles exhibiting a first settling behavior (See Field Fig. 1, C8L19; suspension from service flow line 5 is flowed through inlet line 3 to fill body 1. This suspension flowing through has particles, which can settle on its own. C7L61-63; there are particles in the liquid layer that scatters the light.); 
C) adding a modifying agent to the aqueous stream in an amount to modify the settling behavior of said aqueous stream to produce a modified aqueous stream having a modified settling behavior (See Field C6L55-C7L9; adding a dewatering modifier that modifies the dewatering properties. C8L19-29; valve 4 is closed and the suspension in cylinder 1 is allowed to settle for a predetermined time.); 
D) sequentially batch-wise conducting a sample of the aqueous stream having said first or said modified settling behavior from a sampling point, the a settling vessel having a volume, allowing the sample to settle in the settling vessel at least partially during a settling cycle (See Field C5L16-2, C8L34; typical sequence will involve filling the body with the suspension, stopping the filling (i.e. batches) and thereby establishing quiescent conditions and determining the amount of scattering at a predetermined or measured time after stopping the filling), wherein the method comprises determining the settling properties of the sample batch-wise or continuously as a function of time within each settling cycle (See Field C8L34, C5L16-20; typical sequence, or there is a same batch of suspensions (i.e. batches))
E) determining during a first settling period the settling velocity of said solid matter (i) by measuring the solid matter content or turbidity of the sample or the amount of suspended solids consistency of the sample locally in the settling vessel to determine the change in amount of solid matter content as a function of time during a first 180 seconds of settling (See Field Fig. 2-3, C8L65-C9L3; settlement time vs turbidity is measured across at least 180 seconds) or (ii) by measuring an average settling velocity over a period from a predetermined higher turbidity value of 700 NTU (Nephelometric Turbidity Units) to a predetermined lower turbidity value of 400 NTU, wherein said turbidity values are due to solid matter content in the sample (See Field Fig. 2-5; the turbidity values of at least 700-400 are measured against the time): and 
F) allowing the sample to further settle during a second settling period and determining after the second settling period the settled turbidity of the sample (See Field C5L16-20; determining the amount of scattering at a predetermined or measured time after stopping the filling.); and 
G) depending on the determined settling properties of the solid matter in the sample, changing the addition rate and/or type and/or addition point of said modifying agent (See Field C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties. Field C8L35-39; electronic communication between the photocell 21 and the apparatus for controlling the dosage of flocculant.), wherein the method further comprises: 
H) based on the settling velocity of the solid matter in the sample and the settled turbidity, adding a sufficient amount of modifying agent at an addition point of the manufacturing process to maintain the settling velocity of the solid matter below 750 NTU/s (See Field C2L43-48; monitoring and controlling sedimentation or other dewatering processes with turbidity measurements, and allows substantially immediate alteration in the process in accordance with the current properties of the suspension. C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties. Fig. 2-3; the charts indicate a turbidity (NTU) measurement against time, and Fig. 4-5 indicate a final turbidity measurement that is less than 750 NTU), and
I) to maintain the settled turbidity of the sample below a predefined value (See Field Fig. 2-5; the charts indicate a turbidity (NTU) measurement against time, and Fig. 4-5 indicate a final turbidity measurement that is less than 750 NTU. C1L65-67; process conditions are adjusted to maintain the turbidity at the optimum predetermined level. C2L43-48; controlling dewatering processing using turbidity measurements.): 
J) wherein the settling velocity and the settled turbidity are measured by detecting solid matter content using electromagnetic radiation from the electromagnetic radiation-based detector (See Field Fig. 1, C5L14-20, C7L61-C8L3; lamp assembly 14 contains lamp 15 that shines a ray of light 17, and are shown in Fig. 2-5 the settlement time vs turbidity that is measured across at least 180 seconds. This gives a turbidity vs time measurement that is detected from the lamp assembly.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 5: The method according to claim 1, wherein said conducting of a sample of the aqueous stream having said first or said modified settling behavior to the settling vessel is performed by withdrawing at a sampling point a sidestream having a flow rate smaller than the flow rate of said aqueous stream, and by conducting said sidestream to the settling vessel (See Field Fig. 1; service flow line 5 is connected to the inlet line 3 that further contains a valve 4. The fluid entering the cylinder 6 through inlet line 3. The valve would cause a restriction in flow rate through the inlet line 3.).
Claim 6: The method according to claim 5, further comprising the step of interrupting prior to said measurement the sidestream using a valve in said sidestream (See Field C8L23-24, Fig. 1; suspension fluid from line 5 flows through, and valve 4 is then closed and the suspension in the cylinder 1 is allowed to settle).
Claim 8: The method according to claim 1, wherein the modifying agent comprises coagulants and/or flocculants, passivating chemicals, surfactants, dispersing agents, retention aids, sizing agents, biocides, enzymes or any combination thereof (See Field C6L60-63; dewatering modifier can be any chemical such as polymeric flocculant).
Claim 9: The method according to claim 1, wherein the solid matter comprises inorganic pigments, fillers and/or precipitates, organic compounds and polymers and biological matter or combinations thereof (See Field C7L20-25; suspension can contain a solid content of colloidal or organic matter, or even inorganic materials will settle in this manner)
Claim 10: The method according to claim 1, wherein said solid matter is present in the sample in suspended and/or colloidal and/or precipitable form (See Field C7L20-24; suspension can contain a solid content of colloidal or organic matter).
Claim 12: The method according to claim 1, wherein the sampling point is located where said aqueous stream has said modified settling behavior (See Field C1L48-52, C6L55-59; dewatering modifier (e.g. polymeric flocculant) is added before the sample is subjected to the turbidity measurement (i.e. before settling)).
Claim 13: The method according to claim 1, wherein the sampling point is located where said aqueous stream has said first settling behavior (See Field Fig. 1, C8L19; suspension from service flow line 5 is flowed through inlet line 3 to fill body 1. It is connected to the fluid within the service line.).
Claim 14: The method according to claim 1, wherein said process is a paper making process and said sampling point is located in an aqueous circulation stream of a paper or board machine (See Field C1L43-52; the industrial process of papermaking thinstock and thickstocks has a suspension flow through a service line.).
Claim 15: The method according to claim 1, wherein the sampling point is in the feed line of pulp or broke to a paper or board machine (See Field C1L43-52; the industrial process is sending a fluid to a dewatering plant through a service line. C8L19; suspension from service flow line 5 is flowed through inlet line 3 to fill body 1. Thus, the fluid in the service line is being fed into a dewatering plant, and the fluid from the same service line is fed into the cylindrical body 1.).
Claim 16: The method according to claim 1, wherein the steps of sampling and measurement of the settling properties of the solid matter in the sample are performed repeatedly in cycles (See Field C8L34, C5L16-20; typical sequence, or there is a same batch of suspensions (i.e. batches)).
Claim 17: The method according to claim 16, wherein the cycle is repeated 1 to 20 times/h (See Field Fig. 2-3; the graphs contains measurements from ~25-300 seconds, with 15 measurement points.).
Claim 24: The method according to claim 1, wherein the settling velocity of the solid matter in the sample and/or settled turbidity of the sample are used for determining the need of changing the addition rate and/or type of and/or addition point of the modifying agent (See Field C2L43-48; monitoring and controlling sedimentation or other dewatering processes with turbidity measurements, and allows substantially immediate alteration in the process in accordance with the current properties of the suspension. C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties.).
Claim 32: The method according to claim 1, wherein the modifying agent is selected from salts or anionic, nonionic and cationic polyelectrolytes of uni- or multivalent cations; starch; alginate; semi-synthetic polymers; synthetic polymers; bentonite: colloidal silica; or mixtures thereof (See Field C7L2-9; multivalent metal salts, natural polymers, starch).

Claim(s) 28 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Field (US5,620,609).
Applicant’s claims are directed toward a system.
Regarding claim 28; Field discloses a system for monitoring settling properties of an aqueous stream in a pulp or paper or board manufacturing process (See Field C1L443-46; industrial processes where suspension is dewatered such as papermaking thinstocks and thickstocks, and inorganic suspensions), comprising: 
A) a sidestream for guiding an aqueous stream originating from said process and containing solid matter and having a first settling behavior (See Field Fig. 1, C8L19; suspension from service flow line 5 is flowed through inlet line 3 to fill body 1. C7L61-63; there are particles in the liquid layer that scatters the light.); 
B) an addition point for adding a modifying agent to the aqueous stream at an addition rate that modifies the settling behavior of said aqueous stream to have a modified settling behavior (See Field C6L55-C7L9; adding a dewatering modifier that modifies the dewatering properties. C8L19-29; valve 4 is closed and the suspension in cylinder 1 is allowed to settle for a predetermined time.); 
C) a sidestream for sequentially conducting from a sampling point batch-wise samples of said aqueous stream having said first or said modified settling behavior to a settling vessel having a volume (See Field C5L16-2, C8L34; typical sequence will involve filling the body with the suspension, stopping the filling (i.e. batches) and thereby establishing quiescent conditions and determining the amount of scattering at a predetermined or measured time after stopping the filling)
D) an electromagnetic radiation-based detector for measuring the settling properties of said solid matter by detecting solid matter content using electromagnetic radiation (See Field Fig. 1, C7L61-C8L3; lamp assembly 14 contains lamp 15 that shines a ray of light 17. Visible light is part of the electromagnetic spectrum that emits waves of the electromagnetic field. See Field C5L16-2, C7L35-60; collection cylinder 6 fills the body with a suspension, stopping the filling (i.e. batches) and thereby establishing quiescent conditions), wherein the electromagnetic radiation-based detector measures 
E) the settling velocity of said solid matter by measuring the solid matter content or turbidity of the sample or the amount of suspended solids or consistency of the sample locally in the settling vessel as a function of time during a first settling period (See Field Fig. 2-3, C8L65-C9L3; settlement time vs turbidity is measured across at least 180 seconds), and 
F) after a second settling period, when the sample has been allowed to further settle in the settling vessel, the settled turbidity of the sample (See Field C5L16-20; determining the amount of scattering at a predetermined or measured time after stopping the filling.); and 
G) at least one addition point for changing the addition rate and/or type of said modifying agent depending on measured settling properties (See Field C2L43-48; monitoring and controlling sedimentation or other dewatering processes with turbidity measurements, and allows substantially immediate alteration in the process in accordance with the current properties of the suspension.), wherein 
H) the at least one addition point arranged to add the modifying agent to the aqueous stream in an amount that maintains the settling velocity of the solid matter below 750 NTU/s (See Field C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties. Fig. 2-3; the charts indicate a turbidity (NTU) measurement against time, and Fig. 4-5 indicate a final turbidity measurement that is less than 750 NTU), and 
I) maintains the settled turbidity of the sample below a predefined value (See Field Fig. 2-5; the charts indicate a turbidity (NTU) measurement against time, and Fig. 4-5 indicate a final turbidity measurement that is less than 750 NTU. C1L65-67; process conditions are adjusted to maintain the turbidity at the optimum predetermined level. C2L43-48; controlling dewatering processing using turbidity measurements.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONOVAN C BUI-HUYNH/
Examiner, Art Unit 1779